
	
		II
		111th CONGRESS
		1st Session
		S. 1368
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2009
			Mr. Whitehouse
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 35, United States Code, to create an
		  exception from infringement of design patents for certain component parts used
		  to repair another article of manufacture.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Access to Repair Parts
			 Act.
		2.Exception from
			 infringement for certain component parts
			(a)In
			 generalSection 271 of title 35, United States Code, is amended
			 by adding at the end the following new subsection:
				
					(j)It shall not be
				an act of infringement of any design patent to make, use, offer to sell, or
				sell within the United States or import into the United States any article of
				manufacture that itself constitutes a component part of another article of
				manufacture, if the sole purpose of the component part is for the repair of the
				article of manufacture of which it is a part so as to restore its original
				appearance.
					.
			(b)ApplicabilityThe
			 amendment made by subsection (a) applies to acts done on or after the date of
			 the enactment of this Act.
			
